Name: Council Regulation (EEC) No 3720/85 of 20 December 1985 amending for the fourth time Regulation (EEC) No 1/85 fixing, for certain fish stocks and groups of fish stocks, provisional total allowable catches for 1985 and certain conditions under which they may be fished
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 31 . 12 . 85 Official Journal of the European Communities No L 361 / 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC ) No 3720 / 85 of 20 December 1985 amending for the fourth time Regulation (EEC) No 1 / 85 fixing , for certain fish stocks and groups of fish stocks , provisional total allowable catches for 1985 and certain conditions under which they may be fished THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , Having regard to Council Regulation (EEC ) No 170 / 83 of 25 January 1983 establishing a Community system for the conservation and management of fishery resources 0 ), and in particular Article 1 1 thereof, Having regard to the proposal from the Commission , Whereas under Article 3 of Regulation (EEC) No 170 / 83 it is incumbent upon the Council to fix the total allowable catches by stock or group of stocks , the shares available to the Community and the specific conditions for taking those catches ; whereas under the terms of Article 4 of that Regulation , the shares available to the Community is allocated among the Member States ; Whereas Regulation (EEC ) No 1 / 85 ( 2 ), as last amended by Regulation (EEC ) No 2756 / 85 ( 3 ), fixes for certain fish stocks and groups of fish stocks , provisional total allowable catches for 1985 and certain conditions under which they may be fished ; Whereas available scientific opinion permits the increase of the 1985 total allowable catch for plaice stocks in Division VII f and g ; Whereas , taking into account the latest information concerning the availability and geographical distribution of monkfish and megrim , it is necessary to modify certain total allowable catches and the allocation of the quotas available for each Member State between the ICES sub-areas , HAS ADOPTED THIS REGULATION: Article 1 The figures relating to plaice of Division VII f and g and to monkfish and megrim in Annexes I and II to Regulation (EEC ) No 1 / 85 are hereby replaced by those set out in Annexes I and II respectively to this Regulation . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 20 December 1985 . For the Council The PrÃ ©sident R. STEICHEN H OJNoL 24 , 27 . 1 . 1983 , p . 1 . H 0J No L 1 , 1 . 1 . 1985 , p . 1 . H 0J No L 259 , 1 . 10 . 1985 , p . 68 . No L 361 / 2 Official Journal of the European Communities 31 . 12 . 85 ANNEX 1 Total allowable catches (TACs ) by stock and by area for 1985  shares available to the community Species ICES division or NAFO zone T .AC 19X5 ( in tonnes ) Shares available to the Community for 1985 ( in tonnes) Plaice VII f and g 1 800 (*) 1 800 Anglerfish V b ( EC zone ), VI 7 800 n 7 500 (Monkfish ) VII 29 930 (*) 28 980 VIII (EC zone ) 8 340 (*) 7 640 Megrim V b (EC zone ), VI 4 400 (*) 3 900 VII 12 210 (*) 10110 VIII (EC zone ) 1 350 (*) 900 ANNEX II Stock Member State 1985 quota ( tonnes)Species Geographical regions ICES division or NAFO zone Plaice British Channel , South-East Ireland VII f and g Belgium Denmark Germany Greece France Ireland Italy Luxembourg Netherlands United Kingdom Available for Member States 445 810 125 420 EEC total 1800 Anglerfish (Monkfish ) South Faroe , Rockall , West Scotland V b ( EC zone ), VI Belgium Denmark Germany Greece France Ireland Italy Luxembourg Netherlands United Kingdom Available for Member States 280 320 3 450 780 270 2 400 EEC total 7 500 31 . 12 . 85 Official Journal of the European Communities No L 361 / 3 Stock Member State 19X5 quota ( tonnes )Species Geographical regions ICES division or NAFO zone Anglerfish (Monkfish ) Irish Sea , West Ireland and Porcupine Bank , South Ire ­ land , Bristol and English Channels VII Belgium Denmark Germany Greece France Ireland Italy Luxembourg Netherlands United Kingdom Available for Member States 2 780 310 17 840 2 280 360 5 410 EEC total 28 980 Anglerfish (Monkfish ) Bay of Biscay VIII (EC zone ) Belgium Denmark Germany Greece France Ireland Italy Luxembourg Netherlands United Kingdom Available for Member States 7 640 EEC total 7 640 Megrim South Faroe , Rockall , West Scotland V b (EC zone), VI Belgium Denmark Germany Greece France Ireland Italy Luxembourg Netherlands United Kingdom Available for Member States 1 950 570 1 380 EEC total 3 900 No L 361 / 4 Official Journal of the European Communities 31 . 12 . 85 Stock Member State 1985 quota ( tonnes )Species Geographical regions ICES division or NAFO zone Megrim Irish Sea , West Ireland and Porcupine Bank , South Ire ­ land , Bristol and English Channels VII Belgium Denmark Germany Greece France Ireland Italy Luxembourg Netherlands United Kingdom Available for Member States 390 5 260 2 390 2 070 EEC total 10 110 Megrim Bay of Biscay VIII (EC zone ) Belgium Denmark Germany Greece France Ireland Italy Luxembourg Netherlands United Kingdom Available for Member States 900 EEC total 900